DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 09/24/2020 has been entered. Amendments to the claims have overcome objections and 112 rejections as set forth in office action dated 06/26/2020. Claims 1, 5, 7-11, and 13 are pending. Claims 2-4, 6, 12, and 14-16 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., "Improved lithium-sulfur batteries with a conductive coating on the separator to prevent the accumulation of inactive S-related species at the cathode-separator interface" Energy & Environmental Science, 07/14/2014 pp. 3381- 3390, hereinafter Yao, and Takahashi (JP2006012587, see also Espacenet machine translation filed with office action dated 06/26/2020) hereinafter Takahashi. 
Regarding Claim 1, Yao discloses a Lithium sulfur, battery (Yao title) comprising a sulfur containing cathode (Yao pg. 3383 left col., 2nd paragraph), a lithium containing anode (Yao pg. 3383 left col., 3rd paragraph), a separator between the cathode and anode with an electrolyte on both sides filling interspaces between the anode and cathode (Yao pg. 3383 left col., 3rd paragraph) , wherein the separator is coated with a carbon particle coating (Yao pg. 3382 right col., last paragraph) comprising a mixture of a polymer, such as Polyvinylidene fluoride (PVDF) as the binder and carbon nanomaterials st full paragraph). Yao further discloses wherein the conductive (carbon particle) layer of the separator needs to be in the place at the interface of the separator and the cathode (Yao p. 3384, right column, last paragraph), which the skilled artisan understands is the same as “the separator abuts the Sulphur-containing cathode with the carbon particle coating oriented towards the cathode”. Yao further teaches this is in order to fully utilize the polysulfides accommodated in the separator (Yao p.3384, right column, last paragraph), and is expected to be in electrical contact with the cathode such that the conductive layer can function as designed. Yao further discloses wherein the carbon loading in the carbon coating is 0.5 mg/cm2 (Yao p. 3384 right column, last paragraph), falling within the claimed range of 0.5-1 mg/cm2. This amount of carbon is appropriate to form a dense layer of carbon nanoparticles on the surface of a separator (Yao p. 3384 right column, last paragraph) that does not cause shorting through the separator (Yao p. 3384 right column, last paragraph). Yao further discloses a carbon particle coating with a thickness of 1-2 µm (Yao p. 3384, right column, last paragraph; p. 3387, left column, first paragraph) which is close to the claimed range of 5-80 microns. Yao discloses that slowing down polysulfide diffusion is desirable, (Yao p. 3383, right column, first paragraph). Yao also discloses that this thin of a layer is not quite enough to block the diffusion of polysulfides to the anode (Yao p. 3387, left column, first paragraph).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the thickness of the thickness of carbon particle coating of Yao such that it falls within the claimed range of 5 to 80 microns, in order to be thick enough to more effectively block the diffusion of polysulfides, and such a modification would have yielded predictable results. Additionally, the skilled artisan would have a reasonable expectation of success in optimizing the thickness such that it falls within the claimed range in order to ensure effective blocking of polysulfides, See MPEP 2144.05(II)(B).
Yao discloses the separator with a conductive nano-sized carbon particle coating (Yao pg. 3384 right col., 1st full paragraph), however Yao does not disclose an example wherein the separator is a nonwoven glass fiber separator.
In a similar field of endeavor as it pertains to a battery, such as a coin cell battery (Takahashi [0003]) Takahashi teaches a separator alternative to polymer separators made out of glass fibers (Takahashi [0005]) and is known to have excellent heat resistance compared to a nonwoven polymer separator while still providing excellent insulating properties (Takahashi [0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a non-woven glass separator, such as the one taught by Takahashi, as the separator in the battery of Yao, such that it is covered by a conductive coating layer, as the skilled artisan would have a reasonable expectation that the separator would still prevent electrical contact between the electrodes, while still providing the benefit of the sulfide scavenging layer.
Regarding Claim 7
Regarding Claim 8, Yao disclose all of the claim limitations as set forth above. Yao further teaches wherein a sulfur loading on the cathode is 1.5-2 mg/cm2 (Yao p.3383 left column, second paragraph) falling within the claimed range of 0.7-4 mg/cm2. 
Regarding Claim 11, Yao discloses all of the claim limitations as set forth above. Yao further discloses wherein the cathode comprises a sulfur surface towards the separator (Yao pg. 3387 right col., 1st paragraph, see also Fig. 2c) the sulfur surface being provided without a carbon coating since the carbon coating is instead coated onto the separator (Yao pg. 3387 right col., 1st paragraph). 
Regarding Claim 13, Yao discloses all of the claim limitations as set forth above. Takahashi further teaches the glass fiber separator made of glass fibers having a diameter of 0.3 to 1µm (Takahashi [0031]), which overlaps with the claimed range of glass fibers with diameters less than one micron. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize glass fibers having a diameter less than one micron as taught by Takahashi, in the nonwoven separator of Yao. Furthermore, the skilled artisan would have a reasonable expectation that the resulting separator would still be able to allow ions to pass through while preventing electrical contact between the electrodes. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (Yao et al., "Improved lithium-sulfur batteries with a conductive coating on the separator to prevent the accumulation of inactive S-related species at the cathode-separator interface" Energy & Environmental Science, 07/14/2014 pp. 3381- 3390) in view of Takahashi (JP2006012587, see also Espacenet machine translation filed with office action dated 06/26/2020) hereinafter Takahashi, as applied to claim 1 above, and further in view of Yoon et al., (US 20130309571) herein after referred to as Yoon.
Regarding Claim 5, Yao discloses all of the claim limitations as set forth above. Yao discloses wherein the polymer is polyvinylidene difluoride, PVDF (Yao p. 3382, right column, last paragraph). Yao 
In the same field of endeavor as it pertains to carbonaceous layers in lithium batteries (Yoon [0075]), Yoon teaches the binder polymer may be in the range of 10 to 40 parts by weight based on 100 parts by weight of the carbon material (Yoon [0077]), which overlaps with the claimed range of carbon to polymer ratio of 7.5:2.5 to 5:5. Yoon further teaches that a binder improves adhesive strength and may further enable lithium ions to diffuse more easily (Yoon [0075]-[0076]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the carbonaceous layer disclosed by Yao with the specific binder ratio taught by Yoon in order to get a carbon coating with a balanced carbon to binder ratio that would improve adhesive strength while maintaining appropriate ion diffusion and benefit from the carbon material, and such a modification would have yielded predictable results.
Regarding Claim 9, Yao discloses all of the limitations as set forth above. Yao further discloses wherein a Sulfur content in the cathode is 60 wt%, 70 wt%, and 80 wt%, (Yao p. 3386, right column, last paragraph) all falling within the claimed range of 60 to 80 % by weight. Yao further discloses that the specific capacity of S materials goes down with the increase of S weight percentage in the electrode, which is an indication that the conducting surface might be a limiting factor for S-related species deposition (Yao p. 3387 left column, first paragraph) and the separator coating helps improve the cycle stability of the battery (Yao p. 3387 left column, first paragraph). Yao further discloses a sulfur loading on the cathode is 1.5-2 mg/cm2 (Yao p.3383 left column, second paragraph) falling within the claimed range of 0.7-4 mg/cm2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (Yao et al., "Improved lithium-sulfur batteries with a conductive coating on the separator to prevent the accumulation of inactive S-related species at the cathode-separator interface" Energy & Environmental Science, 07/14/2014 pp. 3381- 3390) in view of Takahashi (JP2006012587, see also Espacenet machine translation filed with office action dated 06/26/2020) hereinafter Takahashi, as applied to claim 1 above, and further in view of Stein et al., (US20160380256) hereinafter Stein.
Regarding Claim 10, Yao disclose all of the claim limitations as set forth above. Yao further discloses the battery may be placed in a 2023 type coin cell (Yao pg. 3383 left col., 3rd paragraph) which the skilled artisan understands includes a fluid tight assembly of a top and bottom casing, wherein the cathode, the separator, and the anode are arranged in a sandwich configuration between the bottom casing and the top casing (Yao p. 3386, Fig. 4a and p. 3383, right column, second paragraph). 
However, Yao does not explicitly disclose details of the coin cell wherein the cathode, separator and anode sandwich is between the bottom and top casing wherein an elastic spring is arranged between the sandwich configuration and the casing and configured to press the sandwich together for improving electrical contact between the sulfur cathode and the carbon particle coating of the separator. The Examiner notes that the phrase “for improving electrical contact between the sulfur cathode and the carbon particle coating of the separator” is a recitation of intended use. This phrase is not given patentable weight because it does not add additional structure to the claimed product.
In a similar field of endeavor as it pertains to 2023 coin type cells (Stein [0078]) Stein teaches a way of assembling the same type of coin cell battery including a wave spring (Stein [0078]) which is an example of an elastic spring, arranged between the electrode sandwich configuration and the inside of the casing to maintain pressure and ensure good electrical contact within the cell (Stein [0078]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the coin cell battery of Yao to include an elastic spring between the sandwich assembly of the cathode, .  

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive.
Applicant’s arguments, see pg. 5-8, filed 09/24/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yao et al., "Improved lithium-sulfur batteries with a conductive coating on the separator to prevent the accumulation of inactive S-related species at the cathode-separator interface" Energy & Environmental Science, 07/14/2014 pp. 3381- 3390, hereinafter Yao, and Takahashi (JP2006012587) hereinafter Takahashi.
 As noted above, the Yao reference continues to be used in the rejection. Yao discloses thickness of interlayers that are large (tens of microns) so as to decrease the specific capacity.  See page 2 of Yao, left column, first paragraph.  Yao alone definitely covers increasing the thickness and discusses the effects of doing so.
The Examiner notes that while Yao teaches a smaller battery in general, it also discloses that the stated layer does not completely block all polysulfides and it is reasonable that the skilled artisan would be motivated to further reduce the amount of polysulfide diffusion by increasing the thickness, but not to the extent of reducing capacity or reducing conductivity. Additionally, the proposed modification is not to increase the thickness to the tens of microns range as is noted by Yao to be undesirable. The reference does not explicitly teach away from having a slightly higher thickness, such that falls within the claimed range of 5-80 microns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722